DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

Status of Claims 
Claims 1-18 of U.S. Application No. 16/821147 filed on 03/17/2020 have been examined. 

Applicant's amendments and remarks filed 06/29/2022. Claims 1-2, 4, 6-8, 10-11, 13 and 15-17 was amended. Claims 1-18 were examined.

Office Action is in response to the RCE filed on 10/17/2022. Claims 1 and 10 was amended. Claims 1-18 are presently pending and are presented for examination

Response to Remarks/Arguments
Regarding claim rejections under 35 USC 101: applicant’s amendments filed 10/17/2022 have been fully considered, but they do not serve to integrate the judicial exception of claims 1-18 into a practical application.
Regarding claims 1, the claim recites A route searching device that performs a route search using costs related to links included in a route, the route searching device comprising: a location information obtaining unit that obtains location information of a location serving as a destination which is not located on a road, the location information associating with the location an arrival link from which a vehicle can enter the location, the location information including an arrival link direction of the arrival link, the arrival link direction indicating a traveling direction in which the vehicle can travel to enter the location from the arrival link; a cost correcting unit that corrects a cost related to the arrival link, based on the location information of the destination; a route searching unit that searches for a route to the destination, based on the cost related to the arrival link after correction by the cost correcting unit, and an output unit configured to display the route to the destination on a display, or output audio directions of the route to the destination.
The claim recites a series of functionalities of an operator terminal and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim features are directed to the concept of searching a route based on cost. This is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping (Prong one: YES, recites an abstract idea). The insignificant extra-solution activity of displaying this information does not remove the claimed invention from this grouping.
Other than reciting the use of output unit configured to display, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of output unit and the insignificant extra-solution activity of displaying the information via a generic display is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The output unit is described in paragraphs [0029-0032] and fig. 1 of applicant’s specification in generic terms which one of ordinary skill in the art would regard as a generic processor and the display screen is disclosed in paragraph [0030-0032] of applicant’s specification to be a generic tactile display screen. Therefore these additional limitations are no more than mere application of the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
Similar arguments are applicable, mutatis mutandis, to independent claims 1 and 10, and the independent claims do not include additional elements which serve to integrate the judicial exception into a practical application. This discussion is provided in full in the section of this Office Action entitled, “Claim Rejections – 35 USC 101”.
Applicant argues that the data processing such an organization of data is plainly a technical solution to the aforementioned technology-based problem, as human beings do not organize data on median gaps in such terms (either alignment or precise location). 
To put it another way, efficiency is improved over the related art solely when, and solely because, the recited embodiments are implemented on a computer or other device, and as such the claims recite improvements to computer technology. Such improvements are patent eligible. Examiner respectfully disagrees, improving data organization is something that can be done mental, the examiner does not see the data organization improving the actual computer/ processor. 

Regarding rejections under 35 USC 102 and 103: Applicant's arguments filed 10/22/2022 have been fully considered and are persuasive. with respect to claims 1-18 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 112 (b) to claims 1-18 have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept searching a route based on cost. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the insignificant extra-solution activity of outputting the judicial exception is not adequate to integrate the judicial exception into a practical application.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
Regarding claims 1 and 10, A route searching device that performs a route search using costs related to links included in a route, the route searching device comprising: a location information obtaining unit that obtains location information of a location serving as a destination which is not located on a road, the location information associating with the location an arrival link from which a vehicle can enter the location, the location information including an arrival link direction of the arrival link, the arrival link direction indicating a traveling direction in which the vehicle can travel to enter the location from the arrival link; a cost correcting unit that corrects a cost related to the arrival link, based on the location information of the destination; a route searching unit that searches for a route to the destination, based on the cost related to the arrival link after correction by the cost correcting unit, and an output unit configured to display the route to the destination on a display, or output audio directions of the route to the destination.
The claim recites a series of functionalities of an operator terminal and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim features are directed to the concept of searching a route based on cost. This is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping (Prong one: YES, recites an abstract idea). The insignificant extra-solution activity of displaying this information does not remove the claimed invention from this grouping.
Other than reciting the use of output unit configured to display, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of output unit and the insignificant extra-solution activity of displaying the information via a generic display is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The output unit is described in paragraphs [0029-0032] and fig. 1 of applicant’s specification in generic terms which one of ordinary skill in the art would regard as a generic processor and the display screen is disclosed in paragraph [0030-0032] of applicant’s specification to be a generic tactile display screen. Therefore these additional limitations are no more than mere application of the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
Similar arguments are applicable, mutatis mutandis, to independent claims 10, and the independent claims do not include additional elements which serve to integrate the judicial exception into a practical application. This discussion is provided in full in the section of this Office Action entitled, “Claim Rejections – 35 USC 101”.

Regarding claim 2-9 and 11-18, applicant recites further detail of data processing,
However, the mere clarification of the type of data collected and processed is not adequate to integrate the judicial exception into a practical application.
Regarding claim 10, applicant recites a computer program performing functionalities identical to those of the computing system of claim 1. The integration of a computer-implemented method in claim 10 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189632.  The examiner can normally be reached on Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jabr Fadey can be reached on 572-272-1516 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668